fyusQ^o. 2J5WI-"A
                    UJ



          LT)
DL 1     i CD       o
                    CO



                               %^lfe Case5* 11MM -oopqij -CR
          CVl
OX

  UJ




                    LU
                ^




                         p£^Mn^J!U-S4/aJ^^.J^ .                   _




_O RECEIV _                                                       -0LED4N-
Court of crimii a

                12       2W5          _              L_—J_JAN44-2Q15
       Abel Acosta, Clerk                                      Abel Acosta, Clerk
                 V




                     ^


                                              IJEmi^S C&K&\
                                                        CquSiSq^:-
                                  ———,         ^__-—7Tm£ IslMIL

Hasp****!*-"•"•-*•«••"•.*•»   •




                                    3. Z7i^
                                  mil£sj£^3£^5MZ^




                                                                   I
                                                              •       j
                                                                  •s
                                                                   i
                                                                  r
                                               •




                                                                  i
    /t/TN                                                             *




"Cj"                                                              p


                                                                  i

                                                                  i



                                                                  i
.
    Qev£Af|H- L>sf-0ci- o-(- TBovs
       ^.B-oX ~2.7/                                                                            :
    £^/>Mj> l£j^.s 7/^£
          ~^~ £j^S3$?°2)/hA / ^- ',,,,,,,',,,",,,'l,,,,,,,,l,,,,,,,,MI,li,,l,il,,iHi,i,ii'IH   ?
                                                                                               J-